Citation Nr: 0809985	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to Dependents' Educational 
Assistance (DEA), pursuant to 38 U.S.C.A., Chapter 35.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to August 1970.  Service personnel records in the 
veteran's claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  The veteran died in March 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 2005 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's petition 
to reopen previously denied claims of entitlement to service 
connection for the veteran's cause of death, entitlement to 
Dependents' Educational Assistance (DEA), and entitlement to 
accrued benefits, for failure to submit new and material 
evidence.

In March 2007, the appellant failed to appear for her 
scheduled hearing at the RO with a Veterans Law Judge from 
the Board.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a May 2000 rating decision, the RO most recently 
denied the appellant's claims for service connection for the 
veteran's cause of death, entitlement to DEA, and entitlement 
to accrued benefits; although notified of the denial, the 
veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the May 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the veteran's cause of death, or 
raises a reasonable possibility of substantiating the claim 
for service connection for the veteran's cause of death.

4.  None of the new evidence associated with the claims file 
since the May 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to DEA, or raises a reasonable possibility of 
substantiating the claim for entitlement to DEA.

5.  None of the new evidence associated with the claims file 
since the May 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to accrued benefits, or raises a reasonable 
possibility of substantiating the claim for entitlement to 
accrued benefits.


CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision that denied the 
appellant's claims for service connection for the veteran's 
cause of death, entitlement to DEA, and entitlement to 
accrued benefits is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 2000 denial is 
not new and material, the criteria for reopening the 
appellant's claim for service connection for the veteran's 
cause of death are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  As evidence received since the RO's May 2000 denial is 
not new and material, the criteria for reopening the 
appellant's claim for entitlement to DEA, pursuant to 38 
U.S.C.A., Chapter 35, are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  As evidence received since the RO's May 2000 denial is 
not new and material, the criteria for reopening the 
appellant's claim for entitlement to accrued benefits, are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen claims for 
service connection for the veteran's cause of death, 
entitlement to DEA, and entitlement to accrued benefits was 
received in May 2005.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2004.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claims, identified the appellant's duties in 
obtaining information and evidence to substantiate her 
claims, and requested that the appellant send in any evidence 
in her possession that would support her claims.  Thereafter, 
the claims were reviewed and a statement of the case was 
issued in February 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the November 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for the veteran's cause of 
death that were found insufficient in the previous denial.  
The Board finds the notice requirements pertinent to the 
issues on appeal addressed in this decision have been met.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The veteran's VA inpatient and outpatient treatment records 
have been obtained and associated with his claims file.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.  

II.  New and Material Evidence Claims

In February 2000, the appellant filed claims for service 
connection for the veteran's cause of death, entitlement to 
DEA, and entitlement to accrued benefits.  In a May 2000 
rating decision, the RO denied the appellant's claims.  

Although notified of the May 2000 denial, the appellant did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The veteran attempted to reopen her claims for service 
connection for the veteran's cause of death, entitlement to 
DEA, and entitlement to accrued benefits in August 2004.  
This appeal arises from the RO's February 2005 denial to 
reopen the appellant's claims.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 2000 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Service Connection for Veteran's Cause of Death

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2007)

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Tongue 
cancer is not an enumerated condition.

Factual Background and Analysis

In the May 2000 rating decision, the last final denial of the 
claim, the RO denied the appellant's claim for service 
connection for the veteran's cause of death.  The RO 
determined that evidence received in connection with this 
claim failed to establish any relationship between the 
veteran's military service and his cause of death, squamous 
cell carcinoma of the tongue.  It was noted that the 
veteran's cause of death was not a condition for which 
presumptive service connection based on exposure to 
herbicides could be granted and that the evidence did not 
otherwise show that the veteran's cause of death was incurred 
or aggravated during service.  Evidence of record included 
statements from the veteran and his spouse, a March 1991 VA 
Form 21-2680 (Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance), VA outpatient and 
inpatient treatment records dated from 1991 to 1998, a 
September 1993 VA physician's statement, a September 1994 VA 
physician's statement, the veteran's death certificate, and a 
February 2000 VA physician's statement. 

Evidence added to the claims file since the May 2000 denial 
includes statements from the appellant and her representative 
as well as VA outpatient and inpatient treatment records 
dated from February 1991 to November 1999. 

The Board points out, initially, that the duplicate copies of 
VA treatment records dated from February 1991 to September 
1996 are clearly not, by definition, new, inasmuch as these 
documents were considered in connection with the prior final 
denial.

The remaining additionally received VA medical evidence is 
new in the sense that it was not previously before agency 
decision makers.  VA treatment notes dated from September 
1998 to November 1999 show continued treatment for squamous 
cell carcinoma of the tongue as well as other medical 
conditions including syncope, small bowl obstruction, and 
neck ulcer.  However, such evidence is not material for 
purposes of reopening the claim for service connection for 
the veteran's cause of death, as this evidence does not 
include competent medical findings linking the cause of the 
veteran's death to his active service, including in-service 
herbicide exposure.  Consequently, this evidence does not 
raise a reasonable possibility of substantiating the 
appellant's claim for service connection for the veteran's 
cause of death.

DEA and Accrued Benefits

Law and Regulations

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West 2002 &Supp. 
2006); 38 C.F.R. § 3.1000 (2007).

Factual Background and Analysis

In the May 2000 rating decision, last final denial of the 
claims, the RO denied the appellant's claims for entitlement 
to DEA and entitlement to accrued benefits.  The RO 
determined that the appellant was not eligible for DEA 
because evidence did not show that the veteran died of a 
service-connected disability or had a service-connected 
disability evaluated as permanently and totally disabling at 
the time of his death.  It was also noted that the appellant 
was not entitled to accrued benefits, as the evidence did not 
show that any claims for VA compensation benefits were 
pending at the time of the veteran's death.  Evidence of 
record included statements from the veteran and his spouse, a 
March 1991 VA Form 21-2680 (Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance), VA 
outpatient and inpatient treatment records dated from 1991 to 
1998, a September 1993 VA physician's statement, a September 
1994 VA physician's statement, the veteran's death 
certificate, and a February 2000 VA physician's statement. 

Evidence added to the claims file since the May 2000 denial 
includes statements from the appellant and her representative 
as well as VA outpatient and inpatient treatment records 
dated from February 1991 to November 1999. 

The Board points out, initially, that the duplicate copies of 
VA treatment records dated from February 1991 to September 
1996 are clearly not, by definition, new, inasmuch as these 
documents were considered in connection with the prior final 
denials.

For the purposes of DEA benefits, the remaining additionally 
received VA medical evidence is new in the sense that it was 
not previously before agency decision makers.  VA treatment 
notes dated from September 1998 to November 1999 show 
continued treatment for squamous cell carcinoma of the tongue 
as well as other medical conditions including syncope, small 
bowl obstruction, and neck ulcer.  However, none of this 
evidence is material for purposes of reopening the claim for 
entitlement to DEA, as the evidence still does not show that 
the veteran died of a service-connected disability or had a 
service-connected disability evaluated as permanently and 
totally disabling.  

With the exception of the VA treatment notes dated from 
September 1998 to November 1999, which VA is presumed to have 
had constructive possession of at the time of the veteran's 
death, none of the additional evidence submitted by the 
appellant may be considered for purposes of accrued benefits, 
as only the evidence in the claims folder (or within 
constructive possession of VA) at the time of the veteran's 
death may be considered.  In any event, none of this evidence 
is material for purposes of reopening the claim for 
entitlement to accrued benefits, as the evidence still does 
not show that any claims for VA compensation benefits were 
pending when the veteran died in December 1999.  
Consequently, this evidence does not raise a reasonable 
possibility of substantiating the appellant's claims for 
entitlement to DEA or for entitlement to accrued benefits.

C.  All Claims

Statements from the appellant reflect her continued 
assertions that the veteran's cause of death, squamous cell 
carcinoma of the tongue, was as a result of an in-service 
herbicide exposure and that she is entitled to dependency and 
indemnity compensation.  Aside from the fact that the 
appellant's assertions are, essentially, cumulative of such 
other assertions as were previously of record, the Board 
emphasizes that, as the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, she is not competent, on the 
basis of assertions, alone, to provide probative evidence on 
medical matters-such as the etiology of a specific 
disability or of the veteran's cause of death.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for entitlement to 
service connection for the veteran's cause of death, 
entitlement to DEA, and entitlement to accrued benefits has 
not been received.  As such, the requirements for reopening 
the claims are not met, and the May 2000 denial of the claims 
for entitlement to service connection for the veteran's cause 
of death, entitlement to DEA, and entitlement to accrued 
benefits remains final.  As the appellant has not fulfilled 
her threshold burden of submitting new and material evidence 
to reopen her finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the veteran's 
cause of death is denied. 

New and material evidence has not been received to reopen a 
claim of entitlement to DEA, pursuant to 38 U.S.C.A., Chapter 
35.

New and material evidence has not been received to reopen a 
claim of entitlement to accrued benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


